Case 1:17-cv-00041-SPW Document 93 Filed 10/31/18 Page 1 of 16

'l`odd A. Stubbs
STUBBS LAW, P.C.

102 West Main Street, Ste. B F| LED :;

P.O. Box 169

Manhattan, MT 5974| ;

Phone: 406.282.0515 '“OV 13 2015
FaXZ 406.284.4042 C|erk. US District Court

Email: law@stubbs|awgc_com Dislrict of Mon!ana ~ Bil|ings
At!orneyfor Plaimiff

Calvin J. Stacey
STACEY & FUNYAK
100 Nonh 27“‘ street

P.O. Box l 139

Bil|ings, MT 59|03-| 139
Phone: 406.259.4545

Fax: 406.259.4540

Email: cstacey@staceyfunyak.com
A ttorneys for Defendam

IN THE UNITED STATES DlSTRlCT COURT
FOR THE DlSTRlCT OF MONTANA
BILLINGS DlVISION

 

MID CONTINENT CASUALTY Case No. CV 17-4 l -BLG~SPW

COMPANY,
Plaintiff,

V.

)
)
)
)
) FINAL PRETRlAL oRDER
)
)
ALAN ENGELKE and DOES 1-10, )
)
)

Def`endant.

 

Pursuant to Fed. R. Civ. 16 and L.R. 16.4, the parties submit this Final

Pretria\ Order to govern the course of trial.

FlNAL PRETR|AL ORDER PAGE l

Case 1:17-cv-00041-SPW Document 93 Filed 10/31/18 Page 2 of 16

I. NATURE OF ACTION
A. Plaintil`f’s Contentions:

This action arises out of Defendant, Alan Engelke (“Engelke”) striking,
breaking and then burying an underground salt water disposal pipe line (“Line”)
in and about October, 2013. After striking and breaking the Line, Engelke failed
to contact the owner of line, Avery Bakken (“Avery”) or the One Call Notif`lcation
Center (“Center”), as required under Montana statutory law relative to his striking

and breaking the Line. At the time Engelke struck and broke the Line, it was out
of service undergoing repairs. Avery eventually placed the Line back in service in
May, 2014, running salt water through its Line. Salt water running through the
Line found its way to the area where Engelke struck and broke the Line resulting in
a significant amount of salt water releasing from the break in the Line and into the
environment.

Avery took affirmative steps to clean up the release in which it incurred
considerable expense in doing so. Avery made a claim on his insurance policy
issued by P|aintiff, Mid Continent Casualty Company (“Mid-Continent”). Mid-
Continent covered and paid out for the costs, expenses and damages arising out the
saltwater release. Mid Continent has made Avery whole. Mid Continent now
makes a claim of subrogation against the named defendant seeking to be paid for

all costs, expenses and damages it paid arising out of the cleanup of the release.

FINAL PRETR|AL ORDER PAGE 2

Case 1:17-cv-00041-SPW Document 93 Filed 10/31118 Page 3 of 16

2013 version of Section 69-4-503(6), MCA states in relevant part:

(6) . . .If an excavator discovers an underground facility that has not been

located and marked, the excavator shall stop excavating in the vicinity of the

facility and notify the facility owner or the one-call notification center.
The 2013 version of Section 69-4-505(4), MCA states:

(4) The act of obtaining information as required by this part does not excuse

an excavator making any excavation from doing so in a careful and prudent

manner, nor does it excuse the excavator from liability for any damage or
injury resulting from the excavator’s negligence.

Dry Prairie contracted with Engelke to excavate/dig a trench on real property
owned by Joe Picard. Prior to the excavation work being started, Dry Prairie
marked the path that Engelke was to perform his digging. While Engelke was
performing his excavation along the path established by Dry Prairie, he struck the

Line and damaged it. Aher striking the Line, Engelke failed to contact Avery or
the Center for purposes of reporting his striking and damaging the Line. Instead,
Engelke simply buried the Line and continued on with his digging. Mid Continent
contends that Engelke was negligent in not contacting the owner of the Line or the
Center and such negligence caused the release of saltwater into the environment.
Mid Continent further contends that any negligence in Avery failing to be
registered with the Center is cutoff by Engelke’s negligence and Engelke’s

negligence is the superseding intervening cause of the Release and the costs and

expenses Mid-Continent incurred in cleaning up the Release.

FlNAL PRE'I`RIAL ORDER PAGE 3

Case 1:17-cv-OOO41-SPW Document 93 Filed 10/31/18 Page 4 of 16

B. Defendant Engelke’s Contentions:

This is negligence claim brought by Mid Continent Casualty
Company (Mid Continent) against Alan Engelke (Engelke) arising out of
excavation work performed by Engelke on behalf of Dry Prairie Rura| Water
Authority (Dry Prairie), the operator of a water business in northeast
Montana, to extend its water lines to provide new services to property owned
by Joe Picard (Picard). Engelke, before performing the excavation/trenching
work, visually inspected the ground upon which the work was going to be
performed, spoke with Picard who told him that any pipelines that he would
be probably abandoned and finally, did what was required of him by
Montana’s Dig Law and that was to contact the one-call notification center,
before excavation, to obtain information concerning the possible location of
underground facilities (pipes) from every underground facility owner
required to be a member of the one-call notification center. As a result,
Engelke received a one-call ticket identifying underground facility owners in
the area of where his work was going to be performed so that he could
comply with any and all duties to contact them concerning the proposed
excavation,

Engelke, while performing the excavation work, struck and damaged

a pipe that was obviously and clearly not in use. The pipe was one of many

FlNAl.. PRETRIAL ORDER PAGE 4

Case 1:17-cv-00041-SPW Document 93 Filed 10/31/18 Page 5 of 16

pipes that had been abandoned on or near the property at issue and which
Picard had previously referred to. Engelke contacted Picard who told him
that the pipe, clearly not in use, was abandoned and further explained that
another contractor, Franz Construction, had previously dug over 100 holes in
the same area and had also damaged abandoned pipe, Picard, the property
owner who had been advised by Engelke of the situation, told Engelke that if
it was him, he would not fix the pipe but instead cover it up and continue
with the excavation work since he was unaware of any active line being in
the area where Engelke was performing his work.

There is no dispute that the pipe in question was a saltwater disposal
line running from the Anvi| Well, some significant distance away, owned at
that time by Windy Butte Disposal Facility, LLC (Windy Butte). Contrary
to the mandatory requirements of §69-4-502(2)(a), MCA, Windy Butte was
not a member of the one-ca11 notification center. After the work was
performed by Engelke, Windy Butte was purchased by Jeff Avery (Avery)
in November of 2013 who immediately transferred his interest to Avery
Bakken Disposa|s LLC (Avery Bakken). Avery was an owner of Windy
Butte and also Avery Bakken. As a consequence, Avery was and is an agent
of Windy Butte and Avery Bakken. Pursuant to the Stipulation of the parties

(Doc. 40), Avery Bakken and Windy Butte are one and the same entity for

FlNAL PRETRIAL ORDER PAGE 5

Case l:l7-cv-OOO41-SPW Document 93 Filed 10/31/18 Page 6 of 16

all purposes and that the acts, omissions or liabilities of Windy Butte are the
acts, omissions or liabilities of Avery Bakken. Consequently, the acts or
omissions of Avery Bakken, the insured of Mid Continent, as well as Windy
Butte, are also the acts or omissions of Mid Continent, Mid Continent is
negligent as a matter of law for the acts and omissions of Avery Bakken and
Windy Butte.

Mid Continent’s negligence in failing to register with the one-call
notification center is the sole cause of Mid Continent’s alleged damages.
Engelke acted, under the circumstances of this case, in a careful and prudent
manner, Engelke had not been provided the identity of the owner of the
saltwater disposal line since Mid Continent had failed, as required by law, to
register with the one-call notification center and Engelke acted in a careful
and prudent manner in not only conducting the excavation work but upon
striking the pipe conducting further investigation by confirming with the
property owner, the person most knowledgeable concerning the lines under
his property, as to the status of the pipe. The pipe was clearly not in use and
there was no indication that it would be placed in use but appeared to be
consistent with other pipes in the area that had also been abandoned. Had
Engelke contacted the one-call notification center, their records would not

have revealed the owner of this pipe since the owner, Mid Continent, had

F|NAL PRETR|AL ORDER PAGE 6

II.

Case 1:17-cv-00041-SPW Document 93 Filed 10/31/18 Page 7 of 16

failed to register with the one-ca11 notification center. The sole or majority
cause of the damages claimed by Mid Continent is as a result of Mid
Continent’s negligence thus barring Mid Continent from any recovery

against Engelke in this matter.
JURISDICTlON AND VENUE

The Court has jurisdiction over the Plaintist claims against Engelke. Mid

Continent is organized under the law of a state other than Montana, Therefore, the

Court has diversity jurisdiction over this action pursuant to 28 U.S.C. S 1332 and

venue is proper because the Defendant reside in the Montana Federal District

Court, Billings Division, where this action is filed. The amount in controversy will

exceed $75,000 exclusive of interest and costs.

llI.

IV.

JURY TRIAL
This action shall be tried before a six person jury, with one altemate.
AGREED FACTS
The following facts are agreed upon and require no proof:
A. Plaintiff Mid Continent Casualty Company (“Mid Continent”) is a
registered insurance company with its principal place of business in a
state other than Montana,

B. Defendant Alan Engelke (“Engelke”) is a resident of Roosevelt

County, Montana,

FlNAL PRETR|AL ORDER PAGE 7

Case 1:17-cv-00041-SPW Document 93 Filed 10/31/18 Page 8 of 16

C. Avery Bakken Disposals, LLC (“Avery Bakken”) is a saltwater
disposal company who services oil field operations.

D. Avery Bakken was insured with a liability policy issued by Mid
Continent,

E. Mid Continent’s claims against Engelke is based upon Mid
Continent’s right to make this claim of subrogation for monies it paid
on behalf of its insured Avery Bakken.

F. The saltwater disposal line in this litigation was located on real
property owned by Joe Picard. Dry Prairie Rural Water Authority
(Dry Prairie) had contracted with Joe Picard to install an underground
water line on Mr. Picard’s property. Dry Prairie contracted with
Engelke to perform excavation work on Mr. Picard’s property,

G. At the time the saltwater disposal line in this litigation was hit and
damaged, it was owned by Windy Butte Disposal Facility, LLC
(“Windy Butte”).

H. Avery Bakken owned the saltwater disposal line involved in this
litigation at the time the break in the line was discovered.

l. Avery Bakken and Windy Butte are one and the same entity for all

purposes in this litigation and as such, the alleged acts, omissions or

FlNAL PRETRIAL ORDER PAGE 8

Case 1:17-cv-00041-SPW Document 93 Filed 10/31/18 Page 9 of 16

liabilities of Windy Butte or Avery Bakken are the alleged acts,
omissions or liabilities of Windy Butte and Avery Bakken.

J. Mid Continent, as the subrogor to Avery Bakken, its insured, is
responsible for the alleged acts, omissions or liabilities of Windy
Butte and Avery Bakken.

K. The Court has determined that Mid Continent was negligent in failing
to register with the one-call notification center prior to Engelke
commencing his excavation operations.

L. The Court has determined that Engelke was negligent for failing to
stop his excavation operations and contact the owner of the saltwater
disposal line or contact the one-call notification center after he struck
and damaged the saltwater disposal line,

M. Montana law applies to this action.

V. PLAINTIFF’S CLAIlVlS AGAINST DEFENDANTS: ELEMENTS OF
LlABlLITY

A. Mid Continent brings claims of negligence against Engelke. The
elements to prove negligence is (l) duty; (2) breach; (3) causation; and
(4) damages.
Duty: The Line was owned by Avery Bakken (“Avery”), a salt water

disposal company who services oil field operations. The Line

FINAL PRETR|AL ORDER PAGE 9

Case 1:17-cv-00041-SPW Document 93 Filed 10/31/18 Page 10 of 16

was located on Joe Picard’s real property. Dry Prairie
contracted with Joe Pickard to install an underground water line
on Mr. Pickard’s property. Dry Prairie contracted with Engelke
to perform excavation on Mr. Pickard’s property in the form of
digging a trench on the property.

2013 version of Section 69-4-503(6), MCA states in relevant part:

(6) . . .If an excavator discovers an underground facility that has not been

located and marked, the excavator shall stop excavating in the vicinity of the

facility and notify the facility owner or the one-call notification center.
The 2013 version of Section 69-4-505(4), MCA states:

(4) The act of obtaining information as required by this part does not excuse

an excavator making any excavation from doing so in a careful and prudent

manner, nor does it excuse the excavator from liability for any damage or
injury resulting from the excavator’s negligence.

While Engelke was performing his excavation, he struck and broke the Line.

After striking the Line, Engelke had a duty under Section 69-4-503(6), MCA to
contact Avery or the Center to report that he struck and broke the Line.

Breach: Engelke breached his duty under Section 69-4-503, MCA to
contact Avery or the Center for purposes of informing either
that he struck and broke the Line. Engelke simply buried the
broken line and recommenced his excavation operations

without informing Avery or the Center that he broke the Line.

\\

FlNAL PRETRIAI.. ORDER PAGE 10

Case 1:17-cv-00041-SPW Document 93 Filed 10/31/18 Page 11 of 16

Causation/Damage:
Engelke failing to contact the Center or Avery for
purposes of informing either that he broke the Line led
to the salt water release that occurred months later when
the Line was placed back in service. Had Engelke
contacted the Center or Avery, the Line would have been
repaired prior to the introduction of saltwater into the
Line in May, 2014. Had the Line been repaired, the
costs, expenses and damages associated with the cleanup
would not have occurred.
Any negligence in Avery failing to be registered with the
Center is cutoff by Engelke’s negligence and Engelke’s
negligence is the superseding intervening cause of the Release
and the costs and expenses Mid-Continent incurred in cleaning
up the Release.
Engelke’s negligence caused damages to Avery Bakken and in turn to Mid
Continent that paid for the damages to be proven at the time of trial.
VI. DEFENDANT’S DEFENSES: ELEMENTS OF DEFENSES
Windy Butte and Avery Bakken acted negligently when failing to comply

with the mandatory requirements of §69-4-502(2)(a), MCA by not being members

FINAL PRETR|AL ORDER PAGE l l

Case 1:17-cv-00041~SPW Document 93 Filed 10/31/18 Page 12 ot 16

of the one-call notification center. Mid Continent is liable for the acts, omissions
and liabilities of Windy Butte and Avery Bakken. Therefore, Mid Continent has
acted negligently as a result of its violation of §69-4-502(2)(a), MCA.

Mid Continent’s negligence was the sole or primary cause of Mid
Continent’s alleged damages. Engelke, prior to conducting the excavation work,
complied with Montana’s Dig Law by contacting the one-call notification center
and obtaining a one-call ticket pursuant to §69-4-502(1)(a), MCA. The one-call
ticket was dated September 29, 2013 and identified the owners of the underground
facilities in the area of where Engelke’s excavation work was to be performed.
Engelke relied on the one-call notification ticket. In addition, Engelke confirmed
with the property owner that any lines discovered during the excavation process
were not active lines and had been abandoned. After striking the line, Engelke
further inquired of the property owner Picard who clearly stated that the line was
abandoned. The line was not in use and appeared to be abandoned Had Engelke
contacted the one-call notification center at that time, no new information would
have been supplied to him as Mid Continent was not a member of the one-call
notification center. Engelke acted as a careful prudent excavator would have acted
under the same circumstances There was no indication that this line was owned
by Mid Continent or its subrogors. Furthermore, there was no indication that the

line was anything other than an abandoned line consistent with other abandoned

FINAL PRETR|AL ORDER PAGE 12

Case 1:17-cv-00041-SPW Document 93 Filed 10/31/18 Page 13 of 16

lines in the same area. Engelke did not act negligently and any negligence
determined by the Court was not a cause of any damages claimed by Mid
Continent, Any damages claimed by Mid Continent were caused as a result of Mid
Continent’s negligence.

The negligence law and comparative negligence law of the State of Montana
applies to this case, As a result, the negligence of Mid Continent bars Mid
Continent from any recovery in this matter.

Vll. PLAINTIFF’S RELIEF SOUGHT

The relief sought against Engelke is for all damages, costs and expenses
relative in any form to the clean up of the release caused by Engelke’s negligence
Computation of damages total $l48,715.80 broken down with reference to
Plaintiff’s Will Offer Exhibits as follows:

(1) Payment To Eklipse: $122,903.00 [Exhibit 25: P-066];

(2) Payment to Insured for out of pocket expenses (Insured payment for

damages to third party and insured’s deductible): $10,956 [Exhibit 26:
P-067];
(3) Payment to Insured for out of pocket expenses (Insured payment for

damage to third party and attorney fees incurred by Insured):

$9,537.00 (minus cost to repair line: paid but not claimed) [Exhibit

332 P-074]; and

FlNAL PRETR|AL ORDER PAGE 13

Case 1:17-cv-00041-SPW Document 93 Filed 10/31/18 Page 14 of 16

(4) Payment to Custard lnsurance and Fox Hollow for clean up oversight
and adjustment $5,219 [Exhibit 27: P-068; Exhibit 28: P-069: Exhibit
29: P-070, 30: Exhibit 30: P-071; Exhibit 311 P-072 and Exhibit 32: P-
073].
VIII. LEGAL ISSUES
None to be decided at trial.
lX. DISMISSALS
Former defendants State Parm Fire and Casualty Company and Dry Prairie
Rural Water Authority have been dismissed by way of their motions for summary
judgment.
X. DISCOVERY DOCUMENTS
None.
XI. WITNESSES
Attached to this pretrial order are the following separate witness lists of the
parties:
A. Plaintiff’s lnclusive Witness List:

Plaintiffs’ lnclusive Witness List is attached hereto.

B. Engelke’s lnclusive Witness List:

Engelke’s lnclusive Witness List is attached hereto.

FlNAL PRETRIAL ORDER PAGE 14

Case 1:17-cv-00041-SPW Document 93 Filed 101311'18 Page 15 of 16

Xll. EXHIB[TS

Attached to this order are the exhibit lists of the parties. Objections not
showing on the exhibit lists, other than objections under Rules 402 and 403 ofthe
Federal Rules of Evidence, are waived unless good cause is shown.
XIII. ESTIMATE OF TRIAL TIME

Not including voir dire, opening statements and closing statements, the
parties estimate that Mid Continent will require two days oftrial to complete its
case in chief. Engelke estimates, assuming that most witnesses have been called in
Mid Continent’s case in chiefthat he will require one halfofa day to trial to
complete his case in chief.
XIV. SUPERSESSION

This Order supersedes the pleadings in this matter.

DATEDrhis _,LC£TC;;QF%MMMS.

SUSAN P. WATTERS
United States District Judge

\\
\\
\\

\\

Fll\l.-\L PRETRIAL ORDER PAGE 15

Case 1:17-cv-00041~SPW Document 93 Filed 10/31/18 Page 16 of 16

Approved as to form and content:

STUBBS LAW, P.C.
/s/ Toa'd A. Stubbs

TODD A. STUBBS
Attorneyfor Plainti_§‘"Mid Continent

STACEY & FUNYAK

/s/ Calvin J. Stacey
Calvin J. Stacey

A ttorney for Defendant Engelke

FlNAL PRETR|AL ORDER PAGE 16

Case 1:17-cv-00041-SPW Document 93-1 Filed 10/31/18 Page 1 of 3

MID CONTINENT CASUALTY COMPANY’S WITNESS LIST/ INCLUSlVE

Mid Continent Casualty Co., v. Alan Engelke, el al.

CV-l 7-4 l -BLG-SPW

Honorable Susan P. Watters
Plaintiff`s Attomey: Todd A. Stubbs
Defendant’s Attomey: Engelke: Calvin Stacey

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Manner of Expert Date of Deposition Will May Objections
Prasentation ? Report/ Designation Call Call
Y/N Deposition
Jeff Avery ln person or Videotaped N February 16, Total X
c/o Todd A. Stubbs Deposition Testimony 2018 Deposition,
P.O. Box 169 excluding
Manhattan, MT excerpts: 46:15-
59741 47:7. (Obj. 402-
(406)282.0515 403)
George Chahalis ln person N X
c/o Todd A. Stubbs
P.O. Box 169
Manhattan, MT
59741
(406)282.0515
Alan Engelke ln person or Videotaped N February 16, Deposition X
Deposition Testimony 2018 Excerptl -37: l 9
.loseph Picard Videotaped Deposition N February 16, Total Deposition X
4944 Rd. 1006 Testimony 2018
Bainville, MT 59212

 

 

Mid Continent Casualty C¢)., v. Alan Engelke, el al.

CV- l 7-4 l -BLG-SPW

Case 1:17~cv~00041-SPW Document 93-1 Filed 10/31/18 Page 2 of 3

Mll) CONTINENT CASUALTY COMPANY’S WITNESS LlST/ lNCLUSlVE

Honorable Susan P. Watters
Plaintiff's Attomey: Todd A. Stubbs

Defendants’ Attomeys: Engelke: Calvin Stacey/ Dry Prairie: .lacqueline Papez

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Manner of Expert Date of Deposition Will May Objections
Presentation ?Y/N Report/ Designation Call Call
Deposition
Robert Schmidt ln person or video N X
MT Dept Oil & Gas testimony
Plentywood, MT
(406) 698.5266
.loni Shen'nan 1n person or videotaped N February 16, Total Deposition X
c/o .lacque|ine Papez deposition 2018
P.O. Box l 185
Helena, MT 59624
(406)443.221 1
Troy Spradley ln person or Videotaped N February 16, 7:16-22; X
c/o Jacqueline Papez Deposition 2018 8:18-24;
P.O. Box l 185 10:8-25;
Helena, MT 59624 11:1-13:18;
(406)443.2211 14:13-16:15;
17:2-19:15;
23:15-27:25;
30:12-35:25

 

 

 

Mid Continent Casualty Co.. v. Alan Engelke, et al.

CV-l 7-41-BLG-SPW

Case 1:17-cv-00041-SPW Document 93-1 Filed 10/31/18 Page 3 of 3

MID CONTlNENT CASUALTY COMPANY’S WITNESS LlSTl INCLUSlVE

Honorable Susan P. Watters
Plaintiff`s Attorney: Todd A. Stubbs

Defendants’ Attomeys: Engelke: Calvin Stacey/ Dry Prairie: .lacque|ine Papez

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Manner of Expert Date of Deposition Will May Objections
Presentation ?Y/N Report/ Designation Call Call
Deposition

Erik Vandenburg ln person and/or live N X
c/o Todd A. Stubbs video testimony

P.O. Box 169

Manhattan, MT

59741

(406)282.05 15

Dewey Young ln person or live video N X
Eklipse Resources testimony

P.O. Box 303

Fairview, MT 59221

(406) 769.2542

 

 

 

Case 1217-cv-00041-SPW Document 93-2 Filed 10/31/18 Page 1 of 1

ENGELKE’S WITNESS LlSTl INCLUSlVE

Mid Continent Casualty Co., v. Alan Engelke, et al.
CV-17-41-BLG-SPW

Honorable Susan P. Watters

Plaintiffs Attomcy: Todd A. Stubbs

Defendant’s Attomey: Engelke: Calvin Stacey

 

 

 

 

 

 

Name Manner of Expert Date of Deposition Will May Objections
Presentation ? Report/ Designation Call Call
Y/N Deposition

JeffAvery Videotaped Deposition N February 16, Total X
c/o Todd A. Stubbs Testimony 2018 Deposition,
P.O. Box 169 excluding
Manhattan, MT excerpts:
59741 46115~47:7.

(406)282.05 l 5
George Chahalis ln person N X
c/o Todd A. Stubbs
P.O. Box 169
Manhattan, MT
59741

(406)282.0515
Alan Engelke ln person or Videotaped N February 16, Entire ‘ X

Deposition Testimony 2018 Deposition

Joseph Picard ln person or Videotaped N February 16, Total Deposition X Rule 402 and 403,
4944 Rd. 1006 Deposition Testimony 2018 Fed.R.Civ.P
Bainville, MT 59212

 

 

 

 

 

 

 

 

 

Case 1:17-cv-00041-SPW Document 93-3 Filed 10/31/18 Page 1 of 4

PLAINTIFF’S EXHIBITS- WILL OFFER

 

 

 

 

 

 

 

 

 

 

Case Name: Mid Continent Casualty Co., v. Alan Engelke, et al.
Case Number: CV-l7-41-BLG-SPW
# Description A’s Date Date Date Date
Objections Offered Reserved Admitted Refused/
Withdrawn
2 Montana 81 1 No Objection
Ticket (Depo. Ex.
2)
3 Engelke Statement No Objection
(Depo. Ex. 3)
5 Google Earth Map No Objection
(Depo. Ex. 5)
6 Contract for No Objection
Purchase & Sale
(Depo. Ex. 6)
7 Disposal Well No Objection
Agreement (Depo.
Ex. 7)
8 Bill of Sale (Depo. NO Objection
Ex. 8)
9 Assignment of No Objection
Assets (Depo. Ex.
9)
10 Montana Board of No Objection

Gas Notice of

 

 

Ex. 10)

Intent to Change
Operator (Depo.

 

 

 

 

 

 

 

Case Name:
Case Number:

Case 1:17-cv-00041-SPW Documen193-3 Filed 10/31/18 Page 2 of 4

PLAINTIFF’S EXHIBITS- WILL OFFER

Mid Continent Casualty Co., v. Alan Engelke, et al.
CV- l 7-41 -BLG-SPW

 

Description

A’s
Objections

Date
Offered

Date
Reserved

Date
Admitted

Date
Refused/
Withdrawn

 

 

11

Montana Board of
Gas Notice of
Intent to Change
Operator (Depo.
Ex. l l)

No Objection

 

12

Montana Board of
Gas Notice of
Intent To Change
Operator (Depo.
Ex. 12)

No Objection

 

13

Eklipse Resource,
LLC, Invoices
P001-010 (Depo.
Ex. 13)

No Objection

 

14

Haakan Jorgenson
Check
(Depo. Ex. 14)

No Objection

 

15

Plaintiff’s Resp to
DP’s l‘1 Disc. Req.
(Depo. Ex. 15)

No Objection

 

16

Google Map
(Depo. Ex. 16)

No Objection

 

17

 

 

Crowley Fleck
Letter
(Depo. Ex. 17)

 

No Objection

 

 

 

 

 

 

Case 1:17-cv~00041-SPW Document 93-3 Filed 10/31/18 Page 3 of 4

PLAINTIFF’S EXHIBITS- WILL OFFER

 

 

 

 

 

 

 

 

 

 

 

Case Name: Mid Continent Casualty Co., v. Alan Engelke, et al.
Case Number: CV-l7-41-BLG-SPW
# Description A’s Date Date Date Date
Objections Offered Reserved Admitted Refused/
Withdrawn
19 Contract For No Objection
Purchase
(Depo. Ex. 19)
21 Ownership No Objection
Encumbrance
Report
(Depo. Ex. 21)
22 Affidavit of No Objection
Pipeline Easement
(Depo. Ex. 22)
23 Google Map No Objection
(Depo. Ex. 23)
24 Google Earth Map No Objection
(Depo. Ex. 24)
25 Mid Continent No Objection
Payment Voucher
P-066
26 Mid Continent No Objection
Payment Voucher
P-067
27 Mid Continent Rule 402;
Payment Voucher Not
P-068 recoverable
28 CIA Custard Rule 402;
lnvoice Not
P-069 recoverable

 

 

 

 

 

 

 

 

 

Case 1:17-cv-00041-SPW Document 93-3 Filed 10/31/18 Page 4 of 4

PLAINTIFF’S EXHIBITS- WILL OFFER

 

 

 

 

 

 

 

 

Case Name: Mid Continent Casualty Co., v. Alan Engelke, et al.
Case Number: CV-17-41-BLG-SPW
# Description A’s Date Date Date Date
Objections Offered Reserved Admitted Refused/
Withdrawn

29 Mid Continent Ru|e 402;
Payment Voucher Not
P-070 recoverable

30 Fox Hollow Rule 402;
Invoice Not
P-07l recoverable

31 Mid Continent Rule 402;
Payment Voucher Not
P-072 recoverable

32 Fox Hollow Rule 402;
Invoice Not
P-073 recoverable

33 Mid Continent Rule 402;
Payment Voucher Not
P~074 recoverable

34 Photo-P-O75 Rule 402 and
Oil Signs 403

 

 

 

 

 

 

 

 

 

Case 1:17-cv-00041-SPW Document 93-4 Filed 10/31/18 Page 1 of 1

PLAINTIFF’S EXHIBITS- MAY OFFER

 

 

 

 

 

 

 

 

 

Case Name: Mid Continent Casualty Co., v. Alan Engelke, et al.
Case Number: CV- l 7-4l-BLG-SPW
# Description A’s Date Date Date Date
Objections Offered Reserved Admitted Refused/
Withdrawn
35 Photo- P-076 No Objection
Anvil spill
downstream from
Culvert
36 Phot-P-078 No Objection
Anvil spill from
top
37 Photo- P-079 No Objection
Anvil spill by pipe
38 Photo-P-077 No Objection
Anvil spill from
bottom
39 Photo-P-080 No Objection
Anvil spill
40 Photo- P-081 No Objection
Anvil spill at pipe
41 Photo- P-083 No Objection

Anvil spill Phoro

 

Rebuttal Exhibits

 

Impeachment
Exhibits

 

 

 

Any Other
Admitted Exhibits

 

 

 

 

 

 

 

Case 1:17-cv-00041-SPW Document 93-5 Filed 10/31/18 Page 1 of 1

DEFENDANT’S EXHIBITS- MAY OFFER

Case Name: Mid Continent Casualty Co., v. Alan Engelke, et al.
Case Number: CV- l 7-4l-BLG-SPW

 

# Description A’s Date Date Date

Date

Objections Offered Reserved Admitted Refused/
Withdrawn

 

 

Engelke’s Dry _ _ _
50 Prairie Statements Obje°t'°“ 402

(DP003-069)

 

 

 

 

 

 

 

 

 

